Citation Nr: 1022214	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fractures of the third, fourth, and fifth 
metacarpals of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army 
from December 1953 to October 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (the RO).  

The Board notes that the RO entered a decision on this claim 
in November 1997.  The Veteran filed a notice of disagreement 
(NOD) the very next month.  Thereafter, no statement of the 
case (SOC) as to that issue was furnished to the Veteran 
until August 2003, after he filed a second NOD with respect 
to a subsequent decision on the same issue in May 2002.  
Consequently, and because the record shows that the Veteran 
filed a substantive appeal in late August 2003, within 60 
days of the issuance of the August 2003 SOC, it is the 
Board's conclusion that the present appeal with respect to 
this particular issue is most properly viewed as having 
arisen from the RO's decision in November 1997.  See 
38 C.F.R. § 20.302 (2009).

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Atlanta RO in August 2006.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

During the pendency of this appeal, the Veteran indicated his 
desire to present evidence and testimony at a formal RO 
hearing.  In a December 2006 correspondence, the Veteran 
stated that, in light of the completion of the June 2006 VA 
hearing, he no longer desired to have a formal RO hearing.  
The Veteran has not since requested another hearing.  The 
hearing request is therefore deemed to have been withdrawn.

This claim was previously remanded by the Board in November 
2006 and March 2009 for further procedural and evidentiary 
development.  As will be discussed further below, such 
development has been completed and the Veteran's claim has 
been returned to the Board for appellate proceedings.  

The the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of left elbow 
surgery has been raised by the record, but has not been 
developed or adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See the Veteran's November 2000 
statement and the June 2002 NOD.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fractures of 
the third, fourth, and fifth metacarpals of the left hand 
does not manifest in loss of range of motion of the Veteran's 
left long finger, ring finger or little finger.  

2.  There is no evidence of ankylosis of the Veteran's left 
long finger, ring finger or little finger.  

3.  The competent evidence of record does not show that the 
Veteran's service-connected residuals of fractures of the 
third, fourth, and fifth metacarpals of the left hand are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of fractures of the third, fourth, and fifth 
metacarpals of the left hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5226, 
5227 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a) Diagnostic Codes 
5226, 5226, 5227, 5229 and 5230 (2009).

2.  The criteria for referral of the Veteran's service-
connected residuals of fractures of the third, fourth, and 
fifth metacarpals of the left hand for consideration on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in November 2006 and March 2009.  In essence, the 
November 2006 Board Remand instructed the agency of original 
jurisdiction (AOJ) to request that the Veteran identify any 
outstanding VA and/or private treatment records since such 
were last procured in August 2004.  Any records identified by 
the Veteran were to be obtained and associated with the 
Veteran's claims file.  The AOJ was then to schedule the 
Veteran for a VA examination to assess any functional 
impairment of the Veteran's left hand or left wrist 
associated with the Veteran's in-service fracture of his 
third, fourth and fifth left metacarpals.  The AOJ was also 
instructed to schedule the Veteran for a formal RO hearing if 
he wished to participate in such.  The AOJ was then to 
readjudicate the claim.

A December 2006 VA Form 119 (Report of Contact) reflects that 
the Veteran spoke telephonically with a VA employee and 
indicated that he no longer wished to participate in a RO 
formal hearing.  The AOJ requested the aforementioned records 
in December 2006.  In September 2007, such records were 
obtained and associated with the Veteran's claims file.  
After this development was completed, the AMC readjudicated 
the claim in a July 2008 supplemental statement of the case 
(SSOC), and the Veteran's claim was returned to the Board.

The Veteran's claim was again remanded by the Board in March 
2009.  The March 2009 Board Remand instructed the AOJ to have 
the Veteran's claims file returned to the September 2007 VA 
hand and fingers examiner to prepare a supplemental report 
detailing all (if any) functional impairments associated with 
the Veteran's in-service fracture of the left third, fourth 
and fifth metacarpals.  The AOJ was then to readjudicate the 
claim.

The Veteran's claims file was sent to the September 2007 VA 
hand and fingers examiner who reviewed the claims file and 
produced the requested opinion.  The Board notes that the 
Veteran was also provided an additional VA hand and fingers 
examination with the same VA examiner in November 2009.  
After this development was undertaken, the AMC readjudicated 
the claim in a December 2009 SSOC, and the Veteran's claim 
was again returned to the Board.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's three prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).


I.  The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for an increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran was not provided with 
complete VCAA notice prior to the initial adjudication in 
November 1997.  Since the VCAA was not enacted until November 
2000, furnishing the Veteran with VCAA notice prior to the 
initial adjudication of the claim in November 1997 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  However, since the initial adjudication of the 
Veteran's claim, letters dated in June 2001 and December 2006 
fully satisfied the duty to notify provisions concerning his 
claim for an increased rating, and the Veteran's claim was 
subsequently readjudicated in SSOC's dated in July 2008 and 
December 2009.  As such, there was not prejudice to the 
Veteran concerning the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Veteran was informed that evidence was needed showing his 
service-connected disability had increased in severity.  He 
was informed of the types of evidence that could substantiate 
his claim, such as medical records or lay statements 
regarding personal observations.  He was asked to provide 
information as to where he had been treated for his left foot 
disabilities and informed that VA was responsible for 
obtaining any federal records, VA records, and a medical 
examination, if necessary.  

The Board also notes that the Veteran was not notified of how 
VA determines disability ratings and effective dates at the 
time of the initial adjudication of his claim.  Again, such 
was a practical and factual impossibility since the Court's 
decision in Dingess was not promulgated until March 2006.  A 
letter to the Veteran dated in March 2006 provided him with 
sufficient Dingess notification, and, as noted above, the 
Veteran's claim was subsequently readjudicated in SSOC's 
dated in July 2008 and December 2009.  As such, there was not 
prejudice to the Veteran concerning the timing of these 
notice elements.  See Prickett, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
treatment records are in the file.  Additionally, private 
treatment records identified by the Veteran have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
June 1997, September 2007, October 2007 and November 2009 as 
well as the May 2009 supplemental VA opinion and a QTC 
examination dated in June 2001.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The reports of 
the June 1997, September 2007, October 2007 and November 2009 
as well as the May 2009 supplemental VA opinion and June 2001 
QTC examination are thorough and supported by VA outpatient 
treatment records.  The Veteran's subjective complaints and 
the objective findings were recorded.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Mittleider concerns

The Veteran's VA treatment records reflect that he underwent 
left ulnar nerve release surgery in January 1990 and 
September 1993, and he exhibits functional impairment of the 
left hand and wrist, to include decreased grip strength and 
muscle wasting.  See e.g., VA surgery reports dated in 
January 1990 and September 1993 and a VA outpatient treatment 
record dated in May 1994 and the May 2009 supplemental VA 
opinion.  Indeed, a June 2004 statement from the Veteran's 
treating VA physician noted that the Veteran retains "very 
little use" of his left hand.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, the very thorough October 2007 VA neurological 
examination report specifically states that the Veteran's 
left hand impairment stems from his ulnar nerve condition 
rather than the residuals of his in-service fractures of the 
left third, fourth and fifth metacarpals.  See the October 
2007 VA neurological examination report.  As such, the 
Veteran's service-connected disability will be assessed based 
on limitation of range of motion of the affected digits.  

Analysis 

Since the Veteran filed his claim for an increased disability 
rating in 1997, there have been changes in the criteria for 
rating ankylosis or limitation of motion of single or 
multiple digits of the hand under 38 C.F.R. § 4.71a.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  "Ankylosis" is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  

Under the rating criteria that became effective August 26, 
2002, these Diagnostic Codes remained essentially the same, 
based upon ankylosis of the individual fingers, and new 
Diagnostic Codes 5228, 5229 and 5230 were added pertaining to 
limitation of motion of the thumb, index or long finger and 
ring or little finger, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5228, 5229, 5230 (2009).

The Board notes that the competent medical evidence of record 
does not reflect that the Veteran exhibits ankylosis of his 
left long finger, left ring finger or left little finger.  As 
such, former Diagnostic Codes 5226, 5227 (2002) and current 
Diagnostic Codes 5225, 5226 and 5227 (2009) are not for 
application.  Likewise, Diagnostic Codes 5216-5223, 
pertaining to unfavorable or favorable ankylosis of multiple 
digits of the hand are not for application.  

Moreover, the Veteran cannot be availed by Diagnostic Code 
5230, as any limitation of motion of the ring or little 
finger is considered noncompensably disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2009).  In passing, the Board 
notes that the reports of the June 1997, September 2007, 
October 2007 and November 2009 VA examinations as well as the 
May 2009 supplemental VA opinion and a QTC examination dated 
in June 2001 reflect that the Veteran exhibited a full range 
of motion in his left ring and little finger.  

Thus, the only Diagnostic Code that may avail the Veteran is 
5229, which provides a 10 percent rating where the evidence 
demonstrates limitation of motion of the long (middle) finger 
with a gap of 1 inch (2.5 cm) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  

Review of the June 1997, September 2007, October 2007 and 
November 2009 VA examination reports as well as the May 2009 
supplemental VA opinion and a QTC examination report dated in 
June 2001 reflects that the Veteran retains a full range of 
motion in his left long finger.  These reports also notes 
that the Veteran's range of motion of the left long finger 
was not diminished upon repetitive movement by pain, weakness 
or lack of endurance, as per DeLuca.  Accordingly, the 
criteria for a 10 percent disability rating for loss of range 
of motion of the left long finger under Diagnostic Code 5229 
are not met.  

The Board has considered the possibility of staged ratings.  
See Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for a compensable rating have at 
no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

As noted above, the Veteran may receive a separate disability 
rating for neurological manifestations of such an injury as 
per Esteban.  However, as noted above, the October 2007 VA 
neurological examiner specifically stated that the Veteran's 
neurological manifestations relating to the left hand are due 
to his ulnar release surgeries and sequelae, and not to his 
in-service fractures of the left third, fourth and fifth 
metacarpals.  As such, a separate rating for neurological 
manifestations as per Esteban is not for application.  

Accordingly, the Veteran is not entitled to a compensable 
disability rating for his service connected residuals of 
fractures of the third, fourth and fifth metacarpals of the 
left hand under the applicable criteria of former Diagnostic 
Codes 5226 and 5227 or current Diagnostic Codes 5226, 5227, 
5229 or 5230.  An increased rating is therefore denied.

III.  Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  
The determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

The Board notes that the Veteran's representative asserts 
that the schedular criteria are inadequate for evaluating the 
Veteran's service-connected left hand disability.  The Board 
disagrees.  As fully detailed above, a higher disability 
rating is available where specific criteria are met.  The 
Veteran does not meet the schedular criteria for a higher 
disability rating.  It does not appear that the Veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorders that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disabilities 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of fractures of the third, fourth, and fifth 
metacarpals of the left hand is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


